June 08, 2012

Ms. Cynthia Hollingsworth
Hollingsworth Walker LLP
Campbell Centre II
8150 N. Central Expressway, Suite 100
Dallas, TX 75206
Mr. James R. Evans
Hargrove & Evans, LLP
4425 Mopac South
Building 3, Suite 400
Austin, TX 78735

RE:   Case Number:  10-0683; 10-0714
      Court of Appeals Number:  10-08-00011-CV; 10-08-00012-CV
      Trial Court Number:  0522992; 0522994

Style:      AHF-ARBORS AT HUNTSVILLE I, LLC AND AHF-ARBORS AT HUNTSVILLE
      II, LLC
      v.
      WALKER COUNTY APPRAISAL DISTRICT

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.  The Motion  to
Consolidate is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Robyn       |
|   |Flowers         |
|   |Ms. Sharri      |
|   |Roessler        |
|   |Mr. John W.     |
|   |Slates          |